Exhibit 10.4

 

Mr. Robert F. Plecki, Jr.

c/o First Busey Corporation

100 West University

Champaign, Illinois  61824-4028

 

Dear Bob:

 

As you are aware, First Busey Corporation has implemented several changes in the
executive management of the company.  As part of this management restructuring,
on or about March 31, 2010, your position will change from President-Florida
Region of Busey Bank to Chief Credit Officer of First Busey Corporation and
Busey Bank and President-Florida Region.

 

In this new position you will continue to report to the President and Chief
Executive Officer of First Busey.  Your compensation and benefits will remain
unchanged at this time, but may change when all management compensation is
reviewed after the end of the first quarter of this year.  As Chief Credit
Officer, all credit related functions including retail, business and mortgage
underwriting will align under your leadership as will other responsibilities
assigned by the Chief Executive Officer or the board of directors.

 

Please confirm your acquiescence and agreement to the changes noted above as
though such changes were reflected in your employment agreement with First Busey
by signing below and returning a copy of this letter to Dave White.  This letter
will act as an addendum to your employment agreement.

 

Thank you for your continued efforts.

 

 

Very truly yours,

 

 

 

 

 

Van A. Dukeman

 

President and CEO

 

First Busey Corporation

 

 

I understand and agree to the foregoing changes to my job title and related job
duties and responsibilities.

 

 

/s/ Robert F. Plecki, Jr.

 

Robert F. Plecki, Jr.

 

 

--------------------------------------------------------------------------------